DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 17 recites the limitation "the revolver" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is rejected as dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 17, 18, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,208,947 to Hillberg, cited by Applicant.
Re: claim 1, Hillberg discloses the claimed invention including a firearm with safety mechanism comprising: a housing 10, e.g., Fig. 1; a spring-biased hammer 16, via spring 32, inter alia, 72, fixed in position relative to the housing, e.g., Fig. 4, the hammer movable between a rearward cocked position, e.g., Figs. 6-9, and a forward firing position, e.g., Fig. 2; a trigger 20 operable to release the hammer from the cocked position to discharge the firearm; a blocking feature 56, 68 formed on the hammer pivot pin; and a hammer blocking member 80 movably mounted to the hammer and selectively engageable with the blocking feature; wherein rotating the hammer from the firing position to the cocked position aligns the blocking member with the blocking feature of the hammer pivot pin such that the blocking member is movable to engage the blocking feature (as shown; see also Figs. 10-11 and col. 4, lines 25-42).
Re: claim 17, Hillberg further discloses wherein the blocking member blocks full rotational movement of the hammer from the cocked position to firing position when the blocking member engages the blocking feature of the hammer pivot pin such that the [firearm] cannot be discharged.  See Figs. 10-11.
Re: claim 18, Hillberg further discloses wherein the blocking member when engaged with the blocking feature prevents or retards movement of the hammer from the cocked position such that a firing pin of the firearm cannot be reached or struck with sufficient force by the hammer to discharge the firearm.  See Figs. 10-11.
Re: claim 25, whether Hillberg explicitly so states, the blocking member would inherently have an anti-friction coating on an exterior surface thereof because firearms as disclosed by Hillberg include a light coating of some kind of lubricant, particularly where elements interact, so as to improve operability, functionality, and longevity of the firearm.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and, alternatively, claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hillberg.
Re: claim 20, whether Hillberg discloses the firearm being a revolver including a rotatable cylinder supported by the housing and defining the at least one cartridge-receiving chamber, such are well-known in the art, i.e. revolvers including rotatable cylinders defining cartridge-receiving chambers.  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the safety mechanism of Hillberg with such a revolver or to substitute the safety mechanism of Hillberg for one included with such a revolver, since the equivalence of the firearm disclosed and a revolver for their use in the firearm art and the selection of any known equivalents to that disclosed would be within the level of ordinary skill in the art.  Further rationales: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made; and, When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (citing U.S. v. Adams, 383 US 36, 50-51 (1966)).  Here, combining or substituting the safety mechanism into a revolver would yield only predictable results.

Re: claim 25, Should the above inherency-based rejection fail, given the ubiquity of lubricants known in the art for at least those purposes described above, coating any firearm element, particularly one that interacts with another, with an anti-friction material would have been obvious to one of ordinary skill in the art at the time of invention.
Allowable Subject Matter
Claims 27-38 have been allowed.
Claims 2-16, 19, 21-24, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
A statement of the examiner’s reasons for allowance will be included in any notice of allowance.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.


/Bret Hayes/
Primary Examiner, Art Unit 3641
21-Apr-21